TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00001-CV

NO. 03-02-00002-CV

NO. 03-02-00003-CV


Reliant Energy, Incorporated, Appellant

v.


Public Utility Commission of Texas, Appellee



-and-



American Electric Power Company, Appellant


v.


Public Utility Commission of Texas, Appellee



-and-



TXU Electric Company, Appellant


v.


Public Utility Commission of Texas, Appellee





DIRECT APPEALS FROM TRAVIS COUNTY





	The Public Utility Commission of Texas ("Commission") has filed a motion to
consolidate the above-enumerated cause numbers 03-02-00001-CV, 03-02-00002-CV, and 03-02-00003-CV.  These causes all involve the Commission as the defendant and involve the judicial
review of the same Commission rule.  Only one administrative record is necessary to review all three
causes.  Accordingly, we consolidate cause numbers 03-02-00002-CV and 03-02-00003-CV into
cause number 03-02-00001-CV, which will proceed under the style Reliant Energy, Incorporated,
American Electric Power Company and TXU Electric Company v. Public Utility Commission of
Texas.


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Filed:   March 7, 2002
Do Not Publish